department of the treasury internal_revenue_service tax_exempt_and_government_entities_division te_ge eo examinations commerce street dallas texas march number release date legend org name of org address address of org year xx form tax period uil person to contact employee id telephone number fax number dear in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax periods shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner’s report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you many contact your local taxpayer_advocate at taxpayer_advocate services if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations internal_revenue_service date date legend org name of organization address address of organization oo year xx org address certified mail - return receipt requested dear department of the treasury eo examinations mc commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at office_of_the_taxpayer_advocate telephone fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date explanation of item sec_12 xx xx tax identification_number year period ended name of taxpayer org legend org name of organization state name of state year xx issue whether org club qualifies for exemption under sec_501 of the internal_revenue_code facts org was incorporated in the state in july 19xx the org club is recognized by the internal_revenue_service as a tax-exempt_organization under c effective june 19xx the org club is a member social_club which encourages hunting fishing and sportsmanship among its members the club maintains a lodge area for members to use for recreational purposes such as relaxing fishing hunting and boating each member is required to pay a dollar_figure per year membership fee along with volunteering a minimum of hours or contributing the hourly assessment toward lodge upkeep and fund-raising activities in addition the org club sponsors the lake kids fish derby and a fish derby for handicap children the club uses volunteer labor to run fund-raisers such as a crab feed steak feed and beer booth at the county fair and the big horse classic which are open to the general_public upon examination it was determined that non-member gross_receipts from the above activities which were open to the public exceeded in 20xx 20xx and 20xx this conclusion was based on the following gross_receipts obtained from the org club's forms 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure member non-member investment law sec_501 c exempts from tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status public law senate report no 2d session c b state that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their memberships without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts taxpayer’s position discussed the determination with cpa the org club's power_of_attorney government’s position publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a explanation of items rev date tax identification_number year period ended name of taxpayer xx xx org based on public law social clubs are only permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their memberships without losing their exempt status the organization failed to qualify as a c based on the fact that non-member revenues exceeded the above percentage during each of three years 20xx non-member income 20xx non-member income and 20xx non- member income conclusion it is the irs's position that the organization failed to meet the requirements regarding non-member receipts under sec_501 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending december 20xx to the present page publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w
